Citation Nr: 0801491	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  04-37 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to April 
2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, among other things, 
granted service connection for sleep apnea and assigned an 
initial rating of 30 percent thereto.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has moderate obstructive sleep apnea 
requiring the use of a breathing assistance device.


CONCLUSION OF LAW

Criteria for a 50 percent rating for obstructive sleep apnea 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.97, Diagnostic Code 6847 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  


In a letter dated in June 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the veteran to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
was not provided.  

The veteran is here challenging the initial evaluation 
assigned following the grant of service connection in a 
September 2003 rating decision.  In Dingess, the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and the 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to severe has been 
fulfilled.  Id. at 490-491.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, the Board finds that VA's duty to notify 
in this case has been satisfied.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling a medical examination to determine the nature of 
his sleep apnea, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board even 
though he declined to do so.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the Board now turns to the merits of the 
claim.

The veteran contends that a 50 percent rating should be 
assigned for sleep apnea because he is required to use a 
continuous airway pressure (CPAP) machine.  He was diagnosed 
as having sleep apnea during service and was prescribed a 
CPAP machine at that time.  Although the veteran initially 
had difficulty using the machine, he had it repaired and 
reports that he continues to use it.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's sleep apnea is rated using criteria found at 
38 C.F.R. § 4.97, Diagnostic Code 6847.  A 30 percent rating 
is currently assigned for persistent daytime hypersomnolence.  
A 50 percent rating shall be assigned upon a showing of sleep 
apnea requiring the use of a breathing assistance device such 
as the CPAP machine.  A 100 percent rating is assigned when 
there is evidence of chronic respiratory failure with carbon 
dioxide retention or cor pulmonale; a 100 percent rating is 
also for assignment when a tracheostomy is required.

The veteran's service medical records show that he underwent 
sleep studies in October 2000 and was determined to have 
moderate sleep apnea.  A CPAP machine was prescribed.  There 
is no evidence of respiratory failure or cor pulmonale.  

Upon VA examination in August 2003, the veteran related 
having difficulty with the CPAP machine and only using it two 
to three nights per week.  The examiner advised that he 
should have the machine repaired in order to avoid serious 
consequences.  The examiner continued the diagnosis of 
obstructive sleep apnea and noted that the veteran was 
moderately symptomatic with daytime hypersomnolence.  There 
was no finding of respiratory failure or cor pulmonale.

The veteran's post-service treatment records show that he 
sought treatment in December 2004 and brought his service 
sleep study for a VA physician to review.  The diagnosis was 
again obstructive sleep apnea in the moderate range.  The 
treating physician noted that the veteran's sleep apnea was 
not positional and recommended continued use of the CPAP 
machine.

Given the evidence as outlined above, the Board finds that 
criteria for a 50 percent rating have been met at all times 
in question as the veteran's sleep apnea has been so severe 
as to require the use of a breathing assistance device.  
Although there is evidence of his not using the device every 
night due to problems with the mask in 2003, the medical 
evidence clearly shows that the veteran has been prescribed 
the use of a CPAP machine since October 2000.  Thus, the 
Board finds that a breaching assistance device is required 
and a 50 percent rating should be assigned for all times in 
question.  There is no evidence of the need to assign staged 
ratings.

The evidence does not support assignment of a rating higher 
than 50 percent as the veteran is not shown to have chronic 
respiratory failure, cor pulmonale or a tracheostomy.  
Additionally, there is no evidence of exceptional or unusual 
factors which would render application of the schedule of 
ratings impractical.  Specifically, the veteran is employed 
as a truck driver and has not alleged any marked interference 
with employment or frequent periods of hospitalization that 
would render impractical the application of the regular 
schedular standards.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2000).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Consequently, the Board finds that the 50 
percent evaluation assigned in this decision adequately 
reflects the clinically established impairment experienced by 
the veteran and a higher rating is denied.


ORDER

A 50 percent rating for obstructive sleep apnea is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


